Citation Nr: 1430067	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-49 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected residuals, right wrist strain prior to February 3, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 2000.

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In April 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO). A transcript of the hearing is of record.

Service connection for residuals, right wrist strain was granted in a January 2008 rating decision and a noncompensable disability evaluation was assigned, effective March 14, 2007.  In a February 2012 rating decision, the RO increased the evaluation to a 10 percent rating, effective February 3, 2011.  

In a July 2013 decision, the Board, denied entitlement to an initial compensable rating for his residuals right wrist strain for the period prior to February 3, 2011; denied an initial rating in excess of 10 percent for residuals right wrist strain for the period since February 3, 2011; and denied entitlement to service connection for degenerative disc disease of the cervical spine.  

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Order, the Court vacated the portion of the July 2013 Board decision denying an initial compensable rating for his residuals right wrist strain for the period prior to February 3, 2011 and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDING OF FACT

For the entire appeal period, the Veteran's residuals right wrist strain has been manifested by decreased manual dexterity, problems with lifting and carrying, decreased strength in the upper extremity and pain, but the evidence is against a finding of ankylosis at any time during the course of the appeal. 


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial evaluation of 10 percent for residuals right wrist strain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5215 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a June 2007 letter, prior to the date of the issuance of the appealed January 2008 rating decision.  The June 2007 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The June 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of December 2007 and January 2008 VA examinations.  The December 2007 and January 2008 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the December 2007 and January 2008 VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing her claim when her disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45  (2013).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2013). 

The provisions of 38 C.F.R. §4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2013).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

In the instant case, the Veteran's service-connected right wrist disability is rated under diagnostic code 5215 applicable to limitation of motion of the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013).  The Board notes that a normal range of motion in the wrist is dorsiflexion (extension) to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  See 38 C.F.R. § 4.71, Plate I (2013). 

Handedness for the purpose of a dominance rating is determined by the evidence of record, or by testing on VA examination.  See 38 C.F.R. § 4.69 (2013).  Only one hand is considered dominant.  The evidence of record establishes that the Veteran is right-handed, and as such, major hand disability ratings are applicable.

A noncompensable evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Under diagnostic code 5215, a 10 percent rating is warranted for either the major or minor limb when palmar flexion is limited to a position in line with the forearm, or when dorsiflexion is less than 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013).  

A 10 percent rating is the only, and therefore the maximum, rating available under this code.  

Diagnostic code 5214 provides higher evaluations when ankylosis of the wrist is present.  "Ankylosis" is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A 50 percent rating is warranted when there is unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation of the major wrist.  A 40 percent rating is warranted when there is ankylosis of the major wrist in any other position, except favorable.  A 30 percent rating is warranted when there is favorable ankylosis in 20 degrees to 30 degrees dorsiflexion in the major wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2013).

The Board notes that there are additional diagnostic codes for the evaluation of wrist and forearm disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213 (2013).  The medical evidence of record, however, does not indicate the Veteran's service-connected disability includes any of the symptomatology associated with the wrist and forearm disorders described in those diagnostic codes.  That is, his service connected right wrist disability is not manifested by anklyosis of the elbow (Diagnostic Code (DC) 5205); limitation of flexion of the forearm to 110 degrees or less (DC 5206); limitation of extension of the forearm to 45 degrees or more (DC 5207); limitation of flexion of the forearm to 100 degrees with extension limited to 45 degrees (DC 5208); impairment of the elbow (DC 5209); nonunion of the radius and ulna (DC 5210); impairment of the ulna (DC 5211); impairment of the radius (DC 5212); or impairment of supination and pronation (DC 5213).  

Factual Background and Analysis

The Veteran underwent a general VA examination in December 2007.  It was noted that the Veteran had residuals of a right wrist strain that had been stable since he initially injured his wrist during physical activity in the early 1990's.  There was no overall decrease in strength and dexterity of the right hand and there were no other hand symptoms.  The examiner did indicate that there were flare-ups of hand disease with the precipitating factors of increased or unusual activities.  Anti-inflammatory medications were an alleviating factor.  These flare-ups occurred weekly from 3 to 7 days and the Veteran reported that he had to stop what he was doing during a flare-up.  On examination, there was no angulation, ankylosis or amputation of one or more digits of the hand.  Neurologic and sensory examinations were normal.  The diagnosis was myalgia of the right wrist which was the residual of a right wrist strain.  The examiner noted that the Veteran experienced decreased manual dexterity, problems with lifting and carrying, decreased strength in the upper extremity and pain.  It had severe effects on sports and moderate effects on exercise.  It had mild effects on chores, shopping and recreation and no effects on travelling, feeding, bathing, dressing, toileting, grooming and driving.

The Veteran underwent a VA examination in January 2008.  He reported that his right wrist became painful in the mid 1990's when he noticed a "pop" in the wrist.  He was diagnosed with a right wrist cyst that was treated with aspiration.  This helped but he still noted occasional popping and snapping as well as pain.  He reported that his wrist was currently painful 1 to 2 times a week at a level of 3-4/10.  It was brought on by activity and was treated with Ibuprofen.  On examination, the right wrist showed no swelling, warmth, ereythema or deformity.  Motor power was 5/5 for finger flexion, extension, abduction and opposition, wrist dorsiflexion and volar flexion, forearm pronation and supination, elbow flexion and extension, and shoulder abduction, adduction, external rotation and internal rotation bilaterally.  Sensation was intact over the radial, median, ulnar and axillary nerve distributions.  Right wrist motion included dorsiflexion of 0 to 80 degrees and volar flexion of 0 to 70 degrees.  Right forearm motion included pronation of 0 to 90 degrees and supination of 0 to 70 degrees.  There was mild tenderness over the ulnar aspect of the right wrist.  The remainder of the right wrist was nontender.  There was no crepitus with motion.  Following greater than three repetitions of motion, there was no additional limitation by pain, fatigue, weakness or lack of endurance.  X-rays of the right wrist were normal.  

As indicated previously, the Veteran has been assigned a noncompensable rating prior to February 3, 2011, and a 10 percent rating thereafter for his right wrist disability.  However, the Board finds that an initial 10 percent rating, but no higher, for the entire appeal period, effective March 14, 2007, is warranted. 

A review of the evidence of record reflects that for this time period, the Veteran did not demonstrate limitation of palmar flexion in line with the forearm, or limitation of dorsiflexion to less than 15 degrees in the right wrist to warrant a 10 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013).  The medical evidence of record shows that the Veteran had dorsiflexion of 0 to 80 degrees and volar flexion of 0 to 70 degrees at his January 2008 VA examination.

However, the Board notes that the VA examination in December 2007 revealed pain and stiffness in the right wrist which increased with physical activity and a January 2008 VA examination revealed decreased manual dexterity, decreased strength and pain.

Given the foregoing evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that an initial 10 percent evaluation is warranted for the entire appeal period, i.e., (since March 14, 2007).  Although the right wrist was not limited to a compensable degree under Diagnostic Code 5215, the December 2007 and January 2008 VA examinations did show some stiffness, decreased manual dexterity, decreased strength and pain which increased with physical activity.  As the intent of the Rating Schedule is to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint, 38 C .F.R. § 4.59, the Board finds that evidence of painful motion warrants an initial 10 percent rating since March 14, 2007.

However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for an initial higher evaluation in excess of 10 percent.

As noted above, a 10 percent evaluation is the maximum evaluation allowed under Diagnostic Code 5215.  As the Veteran is already assigned a 10 percent rating under this diagnostic code, an increased rating cannot be assigned under this diagnostic code. 

As noted above, when considering the applicability of other Diagnostic Codes, the Board finds that Diagnostic Codes 5214 (ankylosis of the wrist), 5228 (limitation of motion of the thumb), 5229 (limitation of motion of the index or long finger), 5230 (limitation of motion of the ring or little finger), and 5307 (flexion of wrist and fingers) are not applicable because the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record or any VA examination report has demonstrated any objective finding of ankylosis, muscle injury, limitation of motion of the individual fingers, or nonunion or malunion of the radius or ulna.  Furthermore, sensory and neurological testing of the right upper extremities was normal.  Therefore, the Diagnostic Codes relating to neurological impairment are also not applicable in this case.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca, the Board notes the Veteran's complaints of pain, stiffness, and flare-ups of hand disease with the precipitating factors of increased or unusual activities.  However, the Veteran is already receiving a 10 percent evaluation under Diagnostic Code 5215 for limitation of motion, which is the maximum evaluation allowed for limitation of motion of the wrist absent ankylosis.  

Regarding the complaints of flare-ups of joint disease, the December 2007 VA the examiner indicated that there were flare-ups of hand disease with the precipitating factors of increased or unusual activities.  Flare-ups occurred weekly from 3 to 7 days and the Veteran reported that he had to stop what he was doing during a flare-up.  However, the examiner also noted that there was no overall decrease in strength and dexterity of the right hand and there were no other hand symptoms.  Additionally, at his January 2008 VA examination, the Veteran reported that he only had pain 1 to 2 times a week at a 3-4/10 level.

Thus, based on the Veteran's reported history, his flare-ups are relatively infrequent and fairly short in duration.  Therefore, with no objective evidence that the Veteran meets the criteria for an increased evaluation in excess of 10 percent based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning an initial evaluation in excess of 10 percent as contemplated by the holding in Deluca. 

Thus, as detailed above, the Board finds that any pain associated with the Veteran's disability is encompassed in the current initial 10 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

In sum, from March 14, 2007, the Veteran met the criteria for an initial 10 percent evaluation for his right wrist disability, but no higher.

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected residuals, right wrist strain disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2012). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his service-connected residuals, right wrist strain disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial 10 percent rating, but no higher, for service-connected residuals right wrist strain is granted effective March 14, 2007, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


